                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

STACHIA CAMPBELL                                                                PLAINTIFF

V.                         NO. 5:18CV00090 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                      DEFENDANT

                                        JUDGMENT

       Based on the Order entered today, this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED this 14th day of February, 2019.



                                          /s/ Billy Roy Wilson_______________
                                          UNITED STATES DISTRICT JUDGE
